Citation Nr: 0827572	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  99-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical 
spine traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to January 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal of a February 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
denied a rating in excess of 10 percent for the veteran's 
cervical spine disability.  A February 1999 rating decision 
increased the rating to 20 percent, effective November 22, 
1996 (the date the claim for increase was received).  In July 
2003 and in September 2005, the case was remanded for 
additional development.  The case is now under the 
jurisdiction of the Houston, Texas, RO.


FINDING OF FACT

The veteran's service connected cervical spine disability has 
been consistently productive of no more than moderate 
limitation of motion with intermittent pain and painful 
motion; at no time was it manifested by severe intervertebral 
disc syndrome, severe limitation of motion, incapacitating 
episodes, separately ratable neurological symptoms, forward 
flexion limited to 15 degrees or less, or ankylosis.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected cervical spine disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes (Codes) 5003, 5287, 5290, 
5293 (effective prior to September 23, 2002), Code 5293 
(effective from September 23, 2002), Codes 5237, 5243 
(effective Sept. 26, 2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a recent decision, the Court outlined the notice that is 
necessary in a claim for an increased rating.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43-44 (2008).  The Court held, in 
essence, that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The rating decision on appeal preceded the enactment of VCAA 
by more than two years; the veteran subsequently was provided 
with VCAA letters dated in January 2004 and December 2007.  
He did not receive notice that substantially complied with 
the requirements of Vazquez-Flores.  While this notice error 
is presumed prejudicial, the Board finds that it did not 
affect the essential fairness of the adjudication because a 
reasonable person could be expected to understand from the 
notice given what was needed and the veteran had actual 
knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).  

The January 2004 letter provided the veteran notice that he 
needed to submit evidence showing that his service-connected 
disability had gotten worse.  The March 1999 statement of the 
case (SOC) informed him of the criteria used to rate his 
cervical spine disability.  A letter dated in March 2003 
explained that new rating criteria were applicable to the 
veteran's claim, and provided those criteria.  The December 
2007 letter explained how disability ratings and effective 
dates are assigned.  Hence, the Board finds that a reasonable 
person could be expected to know (from the information 
provided by the January 2004, March 2003, and December 2007 
letters, and by the March 1999 SOC) of the elements of (2), 
(3), and (4), listed above.  Notably, a February 2008 
supplemental SOC readjudicated the claim after further 
evidence was received.

The evidence shows the veteran had actual knowledge that he 
could submit evidence showing his cervical spine disability 
had an impact upon his employment and daily life.  As will be 
explained in detail below, statements and testimony from the 
veteran throughout the appeal period have commented on how 
his disability has affected his employment and daily life.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 1998, October 
2001, May 2002, February 2004, and October 2007.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim. 

II.  Factual Background

On VA orthopedic examination in July 1995, the examiner noted 
mild paravertebral muscle spasm involving the cervical spine.  
Forward flexion was to 25 degrees; backward extension to 20 
degrees; left lateral flexion to 35 degrees; right lateral 
flexion to 20 degrees; left rotation to 35 degrees; right 
rotation to 45 degrees.  There was mild pain on motion.  Deep 
tendon reflexes as well as pinprick and vibratory sensations 
were slightly depressed in the right upper extremity.  The 
diagnosis was small spur involving the anterior inferior 
aspect of C5, straightening with loss of normal lordotic 
curvature of the cervical spine associated with limitation of 
motion in the cervical spine (based on X-ray findings).  The 
examiner added that there also was "probable" cervical 
radiculopathy involving the right upper extremity.

Nerve conduction studies in January 1997 were normal.

On VA examination in July 1998, forward flexion of the 
cervical spine was to 20 degrees; backward extension to 20 
degrees; lateral flexion to 30 degrees bilaterally; and 
rotation to 50 degrees bilaterally.  X-rays showed 
degenerative joint disease of the cervical spine.  Computer 
tomography (CT) was reported as negative.  The examiner 
diagnosed fibromyalgia syndrome.  (Notably, service 
connection for fibromyalgia was denied in February 1999, and 
again in November 2001.)

An August 2001 VA MRI revealed mild disc bulge C3-4 and to a 
lesser extent at C5.  There was no significant central 
stenosis, neural foraminal stenosis, or definite compression 
of neural structures.  VA examination in October 2001 noted 
"full range of motion of the cervical spine."

On May 2002 VA examination, deep tendon reflexes were 2+ and 
equal.  The veteran's right upper extremity had slightly 
decreased strength which might be related to pain.  It was 
noted that November 2001 cervical spine MRIs were normal. 

On February 2004 VA orthopedic examination, forward flexion 
of the cervical spine was to 60 degrees; backward extension 
to 40 degrees; and rotation to 60 degrees bilaterally.  
Repeated use of the neck did not make the veteran's pain 
worse and did not lead to weakness, pain, fatigability, or 
incoordination with loss of range of motion.  Grip strength 
was equal.  The examiner diagnosed chronic causalgia, and 
opined that the causalgia was "likely as not" related to the 
veteran's military service.  The examiner added that while 
the veteran had "definite sensory abnormalities" no clinical 
radiculopathy was observed.  

EMG testing in July 2004 was consistent with mild carpal 
tunnel syndrome.

The Board's September 2005 remand requested a VA examination 
in order to ascertain whether the veteran's service- 
connected cervical spine disability includes a service- 
connected neurologic component.

On VA examination in October 2007, the veteran reported 
morning neck stiffness, weakness and pain in the neck and 
right arm, tingling and numbness.  Examination of the 
cervical spine revealed no evidence of radiating pain on 
movement and no muscle spasm.  There was no evidence of 
tenderness, and no ankylosis of the cervical spine.  Forward 
flexion of the cervical spine was to 45 degrees; backward 
extension to 45 degrees; lateral flexion to 45 degrees 
bilaterally; and rotation to 80 degrees bilaterally.  Joint 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Neurological examination showed motor and sensory function 
within normal limits.  Biceps and triceps jerks were 2+ 
bilaterally.  The examiner noted a diagnosis of cervical 
spine traumatic arthritis, with the veteran's subjective 
history of neck pain and no objective evidence of pain.  The 
examiner found no clinical evidence of causalgia.

III.  Legal Criteria and Analysis

At the time of the initial rating for service connection, the 
cervical spine disorder was rated under Diagnostic Code 
(Code) 5293, and characterized as "spurring, cervical spine, 
with radiculopathy."  A 10 percent rating was assigned.  A 
February 1999 rating decision re-characterized the veteran's 
service-connected cervical spine disability as "spurring, 
cervical spine, with radiculopathy and degenerative joint 
disease."  The rating was increased to 20 percent under 
Code(s) 5010-5293.  A November 2001 rating decision shows the 
disorder was again re-characterized, as "traumatic arthritis 
cervical spine," and rated under Code(s) 5010-5290.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 (specifically for disc 
disease) and September 26, 2003.  From their effective dates, 
the veteran is entitled to ratings under the revised 
criteria.  

Criteria in effect prior to September 23, 2002

Code 5293 (intervertebral disc syndrome) provided a 20 
percent rating for moderate disc disease with recurring 
attacks; a 40 percent rating for severe disc disease, with 
recurring attacks and intermittent relief; and a 60 percent 
rating for pronounced disease, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a 
(effective prior to September 23, 2002).
Code 5290 provides a 20 percent rating for moderate 
limitation of motion of the cervical spine and 30 percent for 
severe limitation of motion.  Id.  Code 5287 provides a 30 
percent rating for unfavorable ankylosis of the cervical 
spine and 60 percent for unfavorable ankylosis.  Id.  

The evidence of record does not show that at any time the 
veteran was entitled to a rating in excess of 20 percent for 
his cervical spine disability under any of the above codes.  
There was no evidence of severe neurological symptoms to 
warrant an increase under Code 5293.  Examinations did not 
show significant/severe cervical spine symptomatology.  The 
veteran's reflexes and sensation were generally intact, 
except on the July 1995 VA examination which found slight 
depression of reflexes and sensations.  The most recent VA 
examination found essentially no objective evidence of 
disability.

Code 5290 required severe limitation of motion to warrant a 
higher rating.  The words "slight", "moderate", and "severe" 
are not defined in the Rating Schedule.  However, the 
Schedule for Rating Disabilities provides some guidance by 
listing normal ranges of motion of the cervical spine for VA 
purposes to be 45 degrees of flexion-extension and lateral 
flexion, and 80 degrees of rotation.  38 C.F.R. § 4.71a, 
Plate V (2007).  

There is no evidence of severe limitation in cervical spine 
motion so as to warrant a rating in excess of 20 percent.  
Flexion was noted to be full or only slightly to moderately 
diminished with limitation to no less than 20 degrees (on the 
July 1998 examination, with subsequent testing showing 
"full" range of motion in 2001, flexion to 60 degrees in 
2004, and to 45 degrees in 2007).  Rotation consistently 
demonstrated either full motion or at most a moderate 
decrease in motion.  Additional factors that could provide a 
basis for an increase have also been considered, but the 
evidence does not show that the veteran had functional loss 
beyond that recognized by the rating assigned.  38 C.F.R. 
§§4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).  

Other potentially applicable codes for rating cervical spine 
disability were considered; however, given that neither 
ankylosis nor vertebral fracture is shown, such codes do not 
apply.  See 38 C.F.R. § 4.71, Codes 5285, 5286, and 5287.

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note 1 following Code 
5293 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician and that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurological disabilities separately 
using criteria for the most appropriate neurological 
diagnostic code or codes.

Under Code 5293 a 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration 
of at least four weeks but less than six weeks, during the 
past 12 months.  A 60 percent (maximum) rating is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 4.71a 
(effective September 23, 2002).

As incapacitating episodes (as defined) are neither shown nor 
alleged, a rating on such basis is not warranted.  
Furthermore, findings on examination did not show objective 
evidence of neurological impairment during this period; the 
May 2002 VA examination found deep tendon reflexes were 2+ 
and equal, and a November 2001 cervical spine MRI was normal.  
Given that there is no basis for rating based on neurological 
manifestations, and that the criteria for rating orthopedic 
manifestations of lumbar spine disability were not revised in 
September 2002, a rating in excess of 20 percent on the basis 
of a combination of orthopedic and neurological 
manifestations is not warranted.

Criteria in effect from September 26, 2003

Effective September 26, 2003, revisions in the criteria for 
rating disabilities of the spine allow for disc and joint 
disease to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine (Code 5237) or based on 
Incapacitating Episodes.  Under the General Rating Formula, a 
20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but no greater than 
30 degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or with muscle spasm 
or guarding severe enough to result in an gait or abnormal 
spine contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted when 
forward flexion of the cervical spine is 15 degrees or less, 
or where there is favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine, and 100 
percent is awarded when there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, (effective September 26, 
2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).

Measurements of cervical spine flexion since September 2003 
are as follows:  February 2004, 60 degrees; October 2007, 45 
degrees.  These findings show no limitation of flexion, thus 
the veteran's flexion measurements actually surpass the range 
for the currently assigned 20 percent rating, and the 
cervical spine was not ankylosed.  The February 2004 VA 
examination found no clinical radiculopathy, and the October 
2007 VA examination found no neurological pathology.  Since 
there is no evidence of incapacitating episodes or 
neurological manifestations, a rating in excess of 20 percent 
under Code 5243 likewise is not warranted.

Objective findings of record provide no support for a finding 
that the veteran's cervical spine disability warrants a 
rating in excess of 20 percent at any time during the appeals 
period.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.


ORDER

A rating in excess of 20 percent for cervical spine traumatic 
arthritis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


